Citation Nr: 0822744	
Decision Date: 07/07/08    Archive Date: 07/17/08

DOCKET NO.  06-16 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a left knee 
condition.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for seizures.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from August to December 
1998, and from October 2001 to August 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
RO that denied the veteran's claims of entitlement to service 
connection for hearing loss, right and left knee 
disabilities, a right foot condition, and a right ankle 
disability.  The RO also denied the veteran's application to 
reopen a previously denied claim of entitlement to service 
connection for seizures.  The veteran filed a timely appeal 
of these determinations to the Board.  

In January 2007, the RO granted service connection for 
residuals stress fracture, 2nd and 3rd metatarsals of the 
right foot, right ankle sprain, and right knee strain.  

In the veteran's substantive appeal on Form 9 dated in April 
2006, the veteran requested to testify at a hearing before 
the Board in Washington, DC.  The hearing was scheduled for 
November 2007.  The veteran did not attend the hearing and, 
since that time, has not requested the opportunity to testify 
at another hearing.  Hence, the Board finds that the 
appellant's request to testify at a hearing has been 
withdrawn.  See 38 C.F.R. § 20.702.  


FINDINGS OF FACT

1.  The weight of the medical evidence is against a showing 
that the veteran has hearing loss and a left knee disability 
due to injury or other event or incident of the veteran's 
period of active service. 

2.  In a December 2002 decision, the RO denied the veteran's 
original claim of service connection for seizures; the 
veteran was notified of this decision and his appellate 
rights, but did not appeal this determination in timely 
fashion.  

3. The evidence added to the record since the December 2002 
RO decision is cumulative and redundant of the facts 
previously considered, does not relate to an unestablished 
fact necessary to substantiate the veteran's claim or 
otherwise serve to  raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss or a left knee 
disability due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  New and material evidence has not been received to reopen 
the claim of service connection for seizures.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, the information and evidence VA will 
seek to provide, and the information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Specific to requests to reopen a previously denied claim, the 
veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.    See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The rule is 
effective on November 9, 2000, with exceptions, to include 
the amendment to 38 C.F.R. § 3.156(a), which is effective on 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the 
provisions of the rule merely implement VCAA and do not 
provide any rights other than those provided by VCAA.  

Here, the RO, in letters dated in August 2004 and May 2007, 
provided the veteran with the notice required under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), including the 
evidence needed to show new and material evidence, and 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran was also 
generally notified of the types of evidence VA would assist 
him in obtaining and informed that he should send information 
or evidence relevant to the claims to VA.  In addition, the 
RO provided notice of the law and governing regulations, as 
well as the reasons for the determinations made regarding the 
claims, and also informed the veteran of the cumulative 
evidence previously provided to VA, or obtained by VA on his 
behalf.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A.  Specifically, 
the information and evidence associated with the claims file 
consists of the veteran's service records, post-service 
medical treatment records, VA examinations, and statements 
submitted by and on behalf of the of the veteran in support 
of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this matter.  Accordingly, further 
development and further expending of VA's resources is not 
warranted and adjudication of his claims on appeal poses no 
risk of prejudice to the veteran.  See 38 U.S.C.A. § 5103A; 
see, also, Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.   Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

After a careful review of the lay and medical evidence, the 
Board concludes that the weight of the evidence is against 
the veteran's claims of entitlement to service connection for 
hearing loss and a left knee disability.  

The medical evidence with respect to the veteran's hearing 
loss claim consists primarily of a VA audiological 
examination dated in June 2006.  The examiner indicated that 
the veteran's claims file had been reviewed in connection 
with the examination.  The veteran reported noise exposure in 
service.  Upon examination, the veteran was noted to have 
pure tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
20
20
LEFT
20
20
5
5
0

Speech audiometry, when indicated, revealed speech 
recognition ability of 94% for the right ear and 96% for the 
left ear.  

No other audiological examinations contained in the veteran's 
claims file indicate hearing loss for VA purposes, and the 
veteran's military records indicate normal hearing in 
service.  

With respect to the veteran's left knee claim, the veteran's 
service medical records do not indicate complaints or 
treatment for a left knee disability in service.  

In order to determine whether the veteran has a left knee 
disability that is related to his service, the veteran was 
afforded a VA examination dated in April 2006.  The examiner 
indicated that the veteran's claims file had been reviewed in 
connection with the examination.  The veteran denied any 
specific injury to the knees, but stated that activities in 
boot camp contributed to pain in his knees.  The veteran 
indicated that he has pain in his knees, and also indicated 
that he has stiffness.  During cold weather the veteran 
indicated that the pain increases and pain was also noted to 
increase on prolonged weight bearing, such as walking for 
more than a mile.  After examination, the veteran was noted 
to have right knee strain with no limitation of motion.  The 
veteran was also noted to have subjective complaint of left 
knee pain with no limitation of motion and essentially 
unremarkable examination.  The examiner noted that the right 
knee showed evidence of chronic injury or strain which may 
have been caused by a right ankle disability, but stated that 
it was difficult to say this of the left knee, which was 
essentially unremarkable.  The examiner also specifically 
opined that the veteran's left knee condition is not a result 
of in-service stay.

Based on the foregoing, service connection for hearing loss 
and a left knee disability must be denied. In this regard, 
the Board notes that the veteran has not been found to have 
hearing loss for VA purposes.  And the veteran has not been 
noted to have a separate left knee disability, but rather has 
been noted to have subjective complaint of left knee pain.  
In this regard, the Board notes that pain alone does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  Without a current diagnosis of 
compensable hearing loss and a left knee disability, a claim 
of service connection for such conditions cannot be 
sustained.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In reaching this determination, the Board does not wish in 
any way to diminish the veteran's honored service.  The 
Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound on 
these matters by the medical evidence of record.  See Jones 
v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

III.  New and material evidence.

In this case, the veteran seeks to reopen his previously 
denied claim of service connection for seizures.  

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.   

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

After reviewing the record, and for reasons expressed 
hereinbelow, the Board is of the opinion that the veteran has 
not submitted new and material evidence sufficient to reopen 
his claim.  

In this case, the evidence submitted after December 2002 
consists of private and VA medical treatment records, as well 
as the veteran's own statements.  The medical treatment 
records, however, merely show ongoing treatment for a seizure 
disorder, under control with medication.  Because medical 
records diagnosing and treating the veteran with this 
condition were previously of record in December 2002, this 
additional evidence is essentially cumulative and redundant 
of evidence already considered.  Thus, the additional medical 
evidence submitted since that time is not new, as defined by 
38 C.F.R. § 3.156.  See also Cornele v. Brown, 6 Vet. App. 
59, 62 (1993) (medical evidence which merely documents 
continued diagnosis and treatment of disease, without 
addressing other crucial matters, such as medical nexus, does 
not constitute new and material evidence).  

Additionally, none of the evidence submitted since the 
December 2002 RO decision addresses the bases by which the 
original claim had been denied.  That is, the lack of 
evidence connecting the seizure disorder to an event or 
incident in service or indicating an aggravation of the 
condition in service.  These records do not relate to an 
unestablished fact necessary to substantiate the claim, and 
are therefore not "so significant that [they] must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156.  

Finally, the Board notes that the veteran and his 
representative have submitted statements in connection with 
the claim, including assertions that his condition is related 
to service.  As these individuals have no medical training, 
however, their assertions of medical causation are 
insufficient to reopen his claim.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  In this regard, the Board notes that, 
while the veteran can report his symptoms, his statements as 
to cause, onset or claimed aggravation must be supported by 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Based on the foregoing, the Board finds that no new and 
material evidence relevant to the claim has been submitted 
since the last final RO denial.  The evidence submitted is 
not more than cumulative and redundant of the record before 
the RO in December 2002, or legally insufficient to reopen 
the claim.  As such, there is no new evidence that has raised 
a reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  

ORDER

Service connection for hearing loss is denied.

Service connection for a left knee disability is denied.

New and material evidence has not been received to reopen a 
claim for service connection for seizures.  


____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


